Defendant’s challenge to the sufficiency of the evidence supporting the element of physical injury is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that by choking the victim and caus*313ing him to lose consciousness, defendant inflicted physical injury (see, Penal Law § 10.00 [9]; People v Bogan, 70 NY2d 860, 862; People v Delph, 269 AD2d 218, lv denied 94 NY2d 947). Concur—Buckley, J.P., Rosenberger, Lerner, Rubin and Marlow, JJ.